Exhibit 10.10

THIRD AMENDMENT

TO

THE LAPORTE SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

DATED AUGUST 1, 2002

AND AMENDED SEPTEMBER 8, 2003 AND FEBRUARY 27, 2004

FOR

RUSS KLOSINSKI

THIS THIRD AMENDMENT is adopted this 23rd day of September, 2008, effective as
of January 1, 2005, by and between THE LAPORTE SAVINGS BANK, a state-chartered
savings bank located in LaPorte, Indiana (the “Company”), and RUSS KLOSINSKI
(the “Executive”).

The Company and the Executive executed the Supplemental Executive Retirement
Agreement effective as of August 1, 2002, and amended on September 8, 2003 and
February 27, 2004 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.3 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.3 “Change of Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined in Section 409A of the Code and regulations
thereunder.

Section 1.5 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.5

“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies

 

1



--------------------------------------------------------------------------------

 

with the requirements of the preceding sentence. Upon the request of the
Company, the Executive must submit proof to the plan administrator of the Social
Security Administration’s or the provider’s determination.

The following Section 1.17a shall be added to the Agreement immediately
following Section 1.17:

 

1.17a “Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of LaPorte Bancorp,
Inc. is publicly traded on an established securities market or otherwise. For
purposes of this Agreement, an employee is a key employee if the employee meets
the requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

Section 1.19 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.19 “Termination of Employment” means termination of the Executive’s employment
with the Company for reasons other than death or Disability. Whether a
termination of employment has occurred is determined based on whether the facts
and circumstances indicate that the Company and the Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Company if the Executive has been providing services to the
Company less than thirty-six (36) months).

Section 2.3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

  2.3.2 Payment of Benefit. The Company shall pay the benefit to the Executive
by calculating a fixed annuity payable in one hundred eighty (180) equal monthly
installments, determined as of the Company’s fiscal year end immediately
preceding the Executive’s Early Termination Date, as set forth on Schedule A,
attached hereto and incorporated by reference herein, and as revised and updated
by the Company from time to time. The monthly installments shall be payable on
the first day of each month commencing with the month following Termination of
Employment.

 

2



--------------------------------------------------------------------------------

Sections 2.5, 2.5.1, and 2.5.2 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

2.5 Disability Benefit. If the Executive experiences a Disability prior to
Normal Retirement Age, the Company shall pay to the Executive the benefit
described in this Section 2.5 in lieu of any other benefit under this Agreement.

 

  2.5.1 Amount of Benefit. The benefit under this Section 2.5 is an amount equal
to the “Accrual Balance” determined as of the Company’s fiscal year end
immediately preceding determination of Disability, as set forth on Schedule A,
attached hereto and incorporated by reference herein, and as revised and updated
by the Company from time to time.

 

  2.5.2 Payment of Benefit. The Company shall pay the benefit to the Executive
by calculating a fixed annuity payable in one hundred eighty (180) equal monthly
installments, determined as of the Company’s fiscal year end immediately
preceding determination of Disability, as set forth on Schedule A, attached
hereto and incorporated by reference herein, and as revised and updated by the
Company from time to time. The monthly installments shall be payable on the
first day of each month commencing with the month following Normal Retirement
Age.

Sections 2.6 and 2.6.2 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

2.6 Change of Control Benefit. Upon a Change of Control followed within
twenty-four (24) months by Termination of Employment prior to Normal Retirement
Age, the Company shall pay to the Executive the benefit described in this
Section 2.6 in lieu of any other benefit under this Agreement.

 

  2.6.2 Payment of Benefit. The Company shall pay the benefit to the Executive
in a single lump sum payment within sixty (60) days following Termination of
Employment.

The following Sections 2.7, 2.8, and 2.9 shall be added to the Agreement
immediately following Section 2.6:

 

2.7

Restriction on Timing of Distributions. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee,
the provisions of this Section 2.7 shall govern all distributions hereunder. If
benefit distributions which would otherwise be made to the Executive due to a
Termination of Employment are limited because the Executive is a Specified
Employee, then such distributions shall not be made during the first six
(6) months following Termination of Employment. Rather, any distribution which
would otherwise be paid to the Executive during such period shall

 

3



--------------------------------------------------------------------------------

 

be accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following the Termination of Employment. All subsequent
distributions shall be paid in the manner specified.

 

2.8 Distributions Upon Income Inclusion Under Section 409A of the Code. If,
pursuant to Code Section 409A, the Federal Insurance Contributions Act or other
state, local or foreign tax, the Executive becomes subject to tax on the amounts
deferred hereunder, then the Company may make a limited distribution to the
Executive in accordance with the provisions of Treasury Regulations
Section 1.409A-3(j)(4)(vi), (vii) and (xi). Any such distribution will decrease
the Executive’s benefit hereunder.

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 7

Amendments and Termination

 

7.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Company and the Executive. However, the Company may unilaterally amend
this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.

 

7.2 Plan Termination Generally. The Company may terminate this Agreement
unilaterally by written action. The benefit hereunder shall be the “Accrual
Balance” as set forth on Schedule A as of the date the Agreement is terminated.
Except as provided in Section 7.3, the termination of this Agreement shall not
cause a distribution of benefits under this Agreement. Rather, after such
termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

7.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change of
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Company’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
terminations;

 

  (b) Upon the Company’s dissolution or with the approval of a bankruptcy court,
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

4



--------------------------------------------------------------------------------

  (c) Upon the Company’s termination of this and all other arrangements that
would be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Company does not adopt any new arrangement that would be a Similar Arrangement
for a minimum of three (3) years following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Agreement;

the Company may distribute the “Accrual Balance” as set forth on Schedule A,
determined as of the date of the termination of the Agreement, to the Executive
in a lump sum subject to the above terms.

The following Section 8.11 shall be added to the Agreement immediately following
Section 8.10:

 

8.11 Alternative Action. In the event it shall become impossible for the Company
or plan administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Company or plan administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Company, provided that such
alternative acts do not violate Code Section 409A of the Code.

The following Section 8.12 shall be added to the Agreement immediately following
Section 8.11:

 

8.12 Compliance with Code Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS OF THE ABOVE, the Company and the Executive hereby consent to this
Third Amendment.

 

Executive:    

THE LAPORTE SAVINGS BANK

/s/ Russ Klosinski

    By:  

/s/ Debra Varnak

Russ Klosinski     Title:   Senior VP Human Resources

 

5